Name: COMMISSION REGULATION (EC) No 3088/93 of 9 November 1993 adopting exceptional support measures for the market in pigmeat in Germany
 Type: Regulation
 Subject Matter: means of agricultural production;  animal product;  Europe;  prices;  agricultural activity;  trade policy
 Date Published: nan

 No L 277/30 Official Journal of the European Communities 10. 11 . 93 COMMISSION REGULATION (EC) No 3088/93 of 9 November 1993 adopting exceptional support measures for the market in pigmeat in Germany Whereas provisions should be made for the German authorities to adopt all necessary control and surveillance measures and to inform the Commission ; Whereas the Management Committee for Pigmeat has not delivered an opinion within the time limit set by the chairman, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975, on the common organization of the market in pigmeat ('), as last amended by Commission Regulation (EEC) No 1249/89 (2), and in particular Articles 20 and 22, second paragraph thereof, Whereas because of the outbreak of classical swine fever in certain production regions in Germany, veterinary measures for that country were adopted by Commission Decision 93/566/EC, of 4 November 1993, concerning protection measures relating to classical swine fever in Germany and replacing Decision 93/539/EEC (3) ; whereas these measures provide in particular for restric ­ tions in trade in live pigs, fresh pigmeat and pigmeat products which have not been subjected to heat treatment originating from certain zones representing a particular risk ; Whereas restrictions on the free movement of goods resulting from the application of veterinary measures in these zones are likely to bring about serious disturbance of the market for pigmeat in Germany ; whereas excep ­ tional market support measures, to apply for the strictly necessary period, must accordingly be adopted with respect solely to live animals from the affected areas ; Whereas, with the aim of preventing a further spread of the disease, the pigs produced in these zones should be separated from normal trade in products intended for human consumption and processed into products intended for uses other than human consumption ; Whereas it is appropriate to grant an aid for the delivery to the competent authorities of live pigs, piglets and young piglets, coming from the affected zones ; Whereas with the aim to prevent misuse, there is reason to exclude the delivery of piglets which are fattened on closed circuit holdings ; Whereas, in view of the extent of the disease and, in parti ­ cular, of its duration, and consequently of the magnitude of the efforts needed to support the market, in would be appropriate for such efforts to be shared by the Com ­ munity and the Member State concerned ; Article 1 1 . As from 29 October until 22 November 1993 produ ­ cers may benefit, on request, from an aid granted by the competent German authorities for the delivery to them, of :  live pigs weighing more than 110 kilograms on average per batch,  piglets weighing more than 25 kilograms on average per batch,  young piglets weighing more than 8 kilograms on average par batch, produced by specialized producers of young piglets which are approved of by the compe ­ tent authorities. However, the weight limit of 110 kilograms does not apply to pigs delivered from 29 October to 2 November 1993 . 2. The aid granted to the first 322 000 live pigs and to the first 98 000 piglets and young piglets is financed by the Community budget. 3. Germany is authorized to grant, in addition, at its own expense and on the terms laid down in this Regula ­ tion an aid for the following 1 38 000 live pigs and the following 42 000 piglets and young piglets . Article 2 1 . Only pigs, piglets and young piglets raised in the zones listed in the Annex to this Regulation can be de ­ livered. 2. Only piglets can be delivered which are not fattened in a closed circuit holding or which can not be used by a closed circuit holding for its own purpose . Article 3 The animals shall be weighed and slaughtered in such a way as to prevent the disease from spreading. (') OJ No L 282, 1 . 11 . 1975, p . 1 . (2) OJ No L 129, 11.5. 1989, p . 12. (3) OJ No L 273, 5 . 11 . 1993, p . 60 . 10 . 11 . 93 Official Journal of the European Communities No L 277/31 thereof. They shall inform the Commission as soon as possible. 2. For the application of this Regulation, all veterinary provisions provided for in Decision 93/566/EC must be respected. They shall be transported without delay to a rendering plant and processed into products falling within CN codes 1501 00 11 , 1506 00 00 and 2301 10 00 . However, the pigs may be transported to a slaughterhouse where they shall be slaughtered forthwith and may be stored as whole or half cracases in a cold store before being transported to a rendering plant. These operations shall be carried out under the supervi ­ sion of the competent German authorities. Article 4 1 . The aid provided for in Article 1 ( 1 ) for live pigs shall be ECU 100 per 100 kilograms slaughtered weight, at farm gate, applying a coefficient of 0,83. 2. The aid for the delivery of piglets shall be ECU 25 per head ; the aid for the delivery of young piglets shall be ECU 20 per head. Article 5 1 . The German competent authorities shall adopt all measures necessary to ensure compliance with the provi ­ sions of this Regulation and in particular with Article 2 Article 6 The competent authorities of Germany shall send the Commission each Wednesday the following information concerning the previous week :  number and total weight of pigs delivered,  number and total weight of piglets delivered,  number and total weight of young piglets delivered. Article 7 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply on 29 October 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 November 1993 . For the Commission Rene STEICHEN Member of the Commission ANNEX 1 . In Bundesland Niedersachsen : the Kreise : Stade , Rotenburg, Harburg, Soltau-Fallingbostel, LÃ ¼neburg, Emsland, Cloppenburg, Vechta, Diepholz and OsnabrÃ ¼ck. 2 . In Bundesland Baden-WÃ ¼rttemberg : the Kreise : Ostalbkreis, SchwÃ ¤bisch Hall, Rems-Murr, GÃ ¶ppingen and Heidenheim. 3 . In Bundesland Bayern : the Kreise, Donau-Ries, Ansbach and Ansbach-Stadt. 4. In Bundesland Rheinland-Pfalz : the Kreise : Germersheim, SÃ ¼dliche WeinstraÃ e and the Stadt Landau in Pfalz . 5 . In Bundesland Mecklenburg-Vorpommern : the Kreise : Rostock, Rostock Stadt, Ribnitz-Damgarten, Stralsund, Stralsund Stadt, Grimmen, Bad Doberan, GÃ ¼strow, Teterow, Malchin, Demmin und Greifswald.